Exhibit 10.1
EXECUTION VERSION
     AMENDED & RESTATED EMPLOYMENT AGREEMENT dated as of December 31, 2011 (the
“Effective Date”), by and between HENRY SCHEIN, INC., a Delaware corporation
(the “Company”), and STANLEY M. BERGMAN (“Bergman”).
     WHEREAS, Bergman is currently Chairman of the Board of Directors and Chief
Executive Officer of the Company, and Bergman and the Company previously had
entered into an Amended and Restated Employment Agreement dated as of
December 31, 2008, as subsequently amended by amendment dated as of June 30,
2011 (the “Prior Agreement”);
     WHEREAS, the Company recognizes that Bergman has made substantial
contributions to the success of the Company over a long period of time and
desires to assure the Company of Bergman’s continued service and Bergman desires
to continue to perform services for the Company; and
     WHEREAS, Bergman and the Company wish to amend and restate the Prior
Agreement in the form set forth below.
     In consideration of the agreements herein after set forth, the Company and
Bergman agree as follows:
     1. EMPLOYMENT
     1.1 CAPACITY; DUTIES. The Company hereby continues to employ Bergman as the
Company’s Chairman of the Board of Directors and Chief Executive Officer.
Bergman shall have general supervision over the business and affairs of the
Company and its subsidiaries, shall report and be responsible only to, and
subject to the supervision of, the Board of Directors of the Company (the “Board
of Directors”), and shall have powers and authority superior to those of any
other officer or employee of the Company or any of its subsidiaries. The Board
of Directors may with Bergman’s consent, which consent may be withheld in his
reasonable discretion, confer the title of President upon another person without
any diminution in the compensation or benefits payable to Bergman hereunder.
Subject to Section 6(b), Bergman may serve on the board of directors of any
other corporation, or may be involved in civic or charitable activities and may
manage his personal investments, so long as such service does not interfere with
his duties to the Company or its subsidiaries and such other corporation is not
a supplier or customer of the Company and does not engage in any business that
is competitive with the business of the Company. Bergman accepts the employment
described herein and agrees to devote his full business time and effort thereto,
and to perform those duties normally attributable to the positions for which he
is employed hereunder.
     1.2 EMPLOYMENT PERIOD. Bergman’s employment shall be for the period (the
“Employment Period”) commencing on the Effective Date, and ending on the earlier
of (i) December 31, 2016, as such date may be extended as provided below, or
(ii) the date on which Bergman’s employment is terminated earlier pursuant to
Section 4. The Employment Period may be extended by the Company for successive
one-year periods by giving Bergman notice (an “Extension Notice”) at least six
months prior to the date that the then applicable Employment Period is to
expire. Notwithstanding the preceding sentence, the Employment Period shall not
be

 



--------------------------------------------------------------------------------



 



extended if Bergman, within 90 days after any Extension Notice is given, advises
the Company that he chooses not to extend the Employment Period. The date on
which the Employment Period is scheduled to expire pursuant to whichever shall
be the later of the date set forth in clause (i) above or the extended date as
provided above is hereinafter referred to as the “Employment Expiration Date.”
     2. COMPENSATION
     2.1 BASE SALARY. During the Employment Period, as compensation for
Bergman’s employment hereunder, Bergman shall receive a base salary at the rate
of $1,180,000 per annum, payable in accordance with the Company’s normal payroll
practices for its senior executive officers from time to time in effect. The
base salary may be increased by such amounts and at such times as shall be
determined by the Board of Directors or the Compensation Committee of the Board
of Directors (the “Compensation Committee”) from time to time, in its sole
discretion. (The base salary, as it may be increased from time to time, is
hereinafter referred to as the “Base Salary.”)
     2.2 INCENTIVE COMPENSATION. During the Employment Period, Bergman shall be
eligible to receive, in addition to his Base Salary, incentive compensation
(“Incentive Compensation”) as follows: with respect to each year during the
Employment Period, the Compensation Committee shall, after consultation with
Bergman, establish a target annual Incentive Compensation opportunity for
Bergman, to be expressed as a percentage of the Base Salary for such year, and
performance criteria consistent with such performance-based criteria as are
applicable to other Company senior management. All Incentive Compensation shall
be paid as soon as practicable after the amount of such compensation has been
finally determined, and in all events during the calendar year immediately
following the calendar year with respect to which the Incentive Compensation was
earned.
     2.3 ADDITIONAL COMPENSATION. Nothing contained herein shall limit or
otherwise restrict the Board of Directors from granting to Bergman at any time
and from time to time such additional compensation as may be recommended from
time to time by the Compensation Committee.
     2.4 EXPENSES. The Company shall promptly reimburse Bergman for all expenses
reasonably incurred by him in the performance of his duties under this Agreement
in accordance with the Company’s general policies and practices for senior
executive officers in effect from time to time; provided that in no event shall
any such reimbursement be made later than the later of (i) the 15th day of the
third month following the end of the calendar year in which the applicable
expense is incurred or (ii) the 15th day of the third month following the end of
the fiscal year in which the applicable expense is incurred.
     3. BENEFITS
     3.1 BENEFITS. During the Employment Period, Bergman shall be entitled to
participate in all benefit, welfare, perquisite, equity and other similar plans,
policies and programs, in accordance with the terms as are generally provided
from time to time by the Company for its senior management employees and for
which Bergman is eligible. Unless

2



--------------------------------------------------------------------------------



 



Bergman’s employment shall have been terminated for Cause (in the manner and as
defined in Section 4.3), during the period commencing immediately after
Bergman’s termination of employment for any reason and continuing (x) as to
Bergman, for the life of Bergman, and (y) as to Bergman’s spouse, for the life
of his spouse, the Company shall continue the participation of Bergman and his
spouse in all health and medical benefit plans, policies and programs in effect
from time to time with respect to the senior executive officers of the Company
and their families generally (at the same levels and at the same cost, if any,
as provided to the senior executive officers of the Company generally
immediately prior to his date of termination). Notwithstanding the foregoing, in
the event the plan under which Bergman and his spouse were receiving health
benefits immediately prior to Bergman’s date of termination is not fully-insured
or would trigger excise taxes or other penalties on the Company if provided to
Bergman and/or his spouse after Bergman’s date of termination, then the Company
shall either (A) provide health coverage to Bergman and his spouse pursuant to a
fully-insured replacement policy or (B) in lieu of such health coverage pay
Bergman (or to his spouse, as applicable, in the event of his death) annual cash
payments equal to the cost to Bergman (and/or his spouse) to obtain a
replacement policy (i.e., the premium costs), as determined on the termination
date (adjusted for increase in the cost-of-living index, as defined in Treasury
regulation § 1.401(a)(9)-6, Q&A-14(b)(2)); in either case for the remaining
lives of Bergman and his spouse. In all cases, the annual cash payments
described above (if applicable), will be paid on each anniversary of Bergman’s
date of termination, commencing with the one-year anniversary of such date.
     3.2 VACATION. During each calendar year during the Employment Period,
Bergman shall be entitled to four weeks of vacation and such other number of
personal days generally afforded to senior executive officers of the Company.
     3.3 AUTOMOBILE. During the Employment Period, the Company shall provide
Bergman with first priority, non-exclusive use of a car and driver on the same
basis as immediately prior to the Effective Date. At Bergman’s option, the
Company shall provide Bergman with the use of a new automobile during the
Employment Period, similarly equipped to that last provided to him under the
Prior Agreement, and shall pay the costs of fuel, maintenance, repairs and
insurance. If Bergman’s employment hereunder is terminated by the Company
without Cause (as defined in Section 4.3), by the Company choosing not to extend
the Employment Period, upon Bergman’s Disability, by Bergman for Good Reason
pursuant to Section 4.1(c)(i), or by Bergman voluntarily pursuant to Section
4.1(c)(ii), the Company shall continue the arrangements in effect immediately
prior to his termination of employment until the second anniversary of Bergman’s
date of termination. If Bergman’s employment is terminated by the Company
without Cause, by the Company choosing not to extend the Employment Period, or
by Bergman for Good Reason pursuant to Section 4.l(c)(i), in any such case
within two years after the date of a Change in Control, the Company shall
continue the transportation arrangements in effect immediately prior to his
termination of employment until the last day of the second calendar year
following the calendar year in which Bergman’s date of termination occurs, and
(ii) shall pay on the second anniversary of Bergman’s date of termination a lump
sum in cash equal to the value of the applicable benefits specified in the prior
sentence for the period from the last day of the second calendar year following
the calendar year on which the termination date occurs until the third
anniversary of his date of termination.

3



--------------------------------------------------------------------------------



 



     3.4 CONVERSION OF BENEFITS. During the Employment Period, Bergman shall be
entitled to the same conversion privileges (including but not limited to cash
conversions) with regard to the Company’s benefit plans, policies and programs
in which Bergman is entitled to participate under Section 3.1 as may be
generally offered from time to time by the Company to its senior executive
officers; provided that in the event of a cash conversion, the payment of such
cash conversion shall be made no later than the later of (i) the 15th day of the
third month following the end of the calendar year in which the benefit is
offered to senior executive officers or (ii) the 15th day of the third month
following the end of the fiscal year in which the benefit is offered to senior
executive officers.
     4. TERMINATION
     4.1 TERMINATION OF EMPLOYMENT. Bergman’s employment (and the Employment
Period) shall terminate prior to the Employment Expiration Date upon the
occurrence of any of the following events:
          (a) upon Bergman’s death or Bergman’s Disability (pursuant to
Section 4.2); or
          (b) (i) by action of the Company for Cause; or (ii) by action of the
Board of Directors without Cause upon 90 days’ prior written notice to Bergman;
or
          (c) by Bergman (i) following the occurrence of an event that
constitutes Good Reason, as hereinafter defined, or (ii) voluntarily upon
180 days prior written notice to the Company.
     A “Change in Control” shall be deemed to occur upon any of the following:
     (A) acquisition of “beneficial ownership” (within the meaning of Rule 13d-3
promulgated under the Securities and Exchange Act of 1934, as amended (the
“Act”)) by any one “person” (as such term is defined in Section 3(a)(9) of the
Act) or by any two or more persons deemed to be one “person” (as used in Section
13(d) or 14(d) of the Act)(each referred to as a “Person”) excluding the
Company, any subsidiary of the Company and any employee benefit plan sponsored
or maintained by the Company or any subsidiary of the Company (including any
trustee of any such plan acting in his or its capacity as trustee), of 33% or
more of the combined total voting power of the then-outstanding voting
securities of the Company (the “Outstanding Voting Securities”) without the
prior express approval of the Board of Directors;
     (B) acquisition of “beneficial ownership” by any Person excluding the
Company, any subsidiary of the Company and any employee benefit plan sponsored
or maintained by the Company or any subsidiary of the Company (including any
trustee of any such plan acting in his or its capacity as trustee), of more than
50% of the combined total voting power of the then Outstanding Voting
Securities;
     (C) directors elected to the Board of Directors over any 24-month period
(except in the case of a Change in Control referred to in Section 5.4(c), a
twelve-month period) not nominated by the Company’s Nominating & Corporate
Governance Committee (or a committee of the Board of Directors performing
functions substantially similar to such committee) represent

4



--------------------------------------------------------------------------------



 



30% (except in the case of a Change in Control referred to in Section 5.4(c), a
majority) or more of the total number of directors constituting the Board of
Directors at the beginning of the period, (or such nomination results from an
actual or threatened proxy contest);
     (D) any merger, consolidation or other corporate combination of the Company
(a “Transaction”), other than (i) a Transaction involving only the Company and
one or more of its subsidiaries, or (ii) a Transaction immediately following
which the stockholders of the Company immediately prior to the Transaction
continue to be the beneficial owners of securities of the resulting entity
representing more than 50% of the voting power in the resulting entity, in
substantially the same proportions as their ownership of Outstanding Voting
Securities immediately prior to the Transaction; and
     (E) upon the sale of all or substantially all of the consolidated assets of
the Company, other than (i) a distribution to stockholders, or (ii) a sale
immediately following which the stockholders of the Company immediately prior to
the sale are the beneficial owners of securities of the purchasing entity
representing more than 50% of the voting power in the purchasing entity, in
substantially the same proportions as their ownership of Outstanding Voting
Securities immediately prior to the Transaction.
Solely for purposes of Section 5.4(c), no Change in Control shall be deemed to
have occurred unless the circumstances of such Change in Control would be
treated as having resulted in the occurrence of a “change in control event” as
such term is defined in Treasury Regulation Section 1.409A-3(i)(5)(i).
     A “Good Reason” event shall have occurred upon the taking of any of the
following actions, without Bergman’s written consent; provided that a Good
Reason event shall not be deemed to have occurred unless Bergman shall have
given written notice to the Company specifying the Good Reason event within
90 days of the occurrence of such event:

  (a)   a material reduction or material adverse change in Bergman’s
responsibilities, duties, positions or authority, as provided in the Agreement,
including, the failure to appoint Bergman to, or to continue Bergman in, any
position to which he is required to be appointed under this Agreement.     (b)  
any failure by the Company to provide the compensation, or any failure by the
Company to provide the material benefits, agreed to be provided under this
Agreement; provided, however, that any reduction in benefits generally
applicable to senior management employees shall not constitute Good Reason;    
(c)   any change in location of the Company’s principal executive offices
outside of the New York metropolitan area (which shall consist solely of New
York City, Long Island and any other location within 35 miles of the Company’s
current principal executive offices);     (d)   any failure of the Company to
obtain the express assumption of this Agreement as provided in Section 9(a) or
9(b), unless such assumption occurs by operation of law;

5



--------------------------------------------------------------------------------



 



provided, however, that (i) a “Good Reason” event will not include acts which
are cured by the Company within 30 days from receipt by it of a written notice
from Bergman identifying in reasonable detail the act or acts constituting “Good
Reason,” and (ii) if the Company has failed to cure as provided above, a “Good
Reason” event will not exist unless Bergman has thereafter given notice of
termination for Good Reason within 30 days after the earlier of the expiration
of the 30-day cure period or the Company’s notice to Bergman that it will not
cure such Good Reason event.
     4.2 DISABILITY. If, by reason of physical or mental disability, Bergman
(i) is unable to carry out the material duties he has agreed to carry out under
this Agreement for more than 180 days in any twelve-month period or (ii) is
expected to be unable to carry out his duties for such period as certified by a
Licensed Physician (“Disability”), the Employment Period shall terminate
hereunder. A “Licensed Physician” shall be any qualified physician licensed to
practice medicine in the State of New York as shall be mutually agreed by the
Company and Bergman (or his representatives), such approval not to be
unreasonably withheld or delayed. Bergman shall submit to an examination by a
physician for purposes of the preceding provisions upon the request of the Board
of Directors. During any period of Disability prior to such termination, Bergman
shall continue to receive all compensation and other benefits provided herein as
if he had not been disabled at the time, in the amounts and in the manner
provided herein, provided that the Company shall be entitled to a credit against
such amounts with regard to the amount, if any, paid to Bergman for such period
under any disability plan of the Company.
     4.3 CAUSE. For purposes of this Agreement, the term “Cause” shall be
limited to (i) action or omission by Bergman involving willful malfeasance or
willful misconduct having a material adverse effect on the Company (whether
economically or as to reputation), (ii) Bergman being convicted of, or pleading
NOLO CONTENDERE to, a felony (other than resulting from a traffic violation or
like event) or being convicted of any other crime involving intentional
dishonesty or fraud, (iii) any other action by Bergman constituting a material
breach of Section 6 of this Agreement which is not cured within 30 days after
notice from the Company. In the case of (i) above, no act or omission by Bergman
shall be considered willful if it is done or omitted in good faith and with a
reasonable belief that it was in the best interests of the Company. Termination
by the Company for Cause pursuant to (i) or (iii) above will not be effective
unless the Board of Directors has voted to terminate Bergman for Cause at a
meeting of the Board of Directors called for such purpose after Bergman has been
afforded at least three days notice of the meeting and an opportunity to be
heard at a meeting of the Board of Directors; provided, however, that the Board
of Directors may suspend Bergman with pay and benefits pending such Board of
Directors meeting.
     5. CONSEQUENCES OF TERMINATION
     5.1 DEATH. If Bergman’s employment hereunder is terminated by reason of
Bergman’s death, the Company shall have no further obligation to Bergman under
this Agreement except that Bergman’s heirs or estate shall be paid those
obligations accrued hereunder to the date of his death, consisting only of
(a) Bergman’s unpaid Base Salary to the extent unpaid through the date of
termination, (b) the annual Incentive Compensation due to Bergman, if any, for
the last full fiscal year of the Company ending prior to the date of termination
(if not previously paid), (c) the product of (i) the annual Incentive
Compensation

6



--------------------------------------------------------------------------------



 



payable to Bergman for the fiscal year of the Company (based on the actual
achievement of the specified goals) in which Bergman’s date of termination
occurs multiplied by (ii) a fraction, the numerator of which is the number of
days in such fiscal year during which Bergman was employed by the Company, and
the denominator of which is 365, (d) any accrued and unpaid vacation pay, and
(e) to the extent permitted under this Agreement, any other amounts or benefits
owing to Bergman or his beneficiaries under the then applicable benefit plans,
policies and programs of the Company. (All amounts determined pursuant to the
provisions of clauses (a) through (e) above are hereinafter referred to as
“Accrued Obligations”.) Unless otherwise required by any benefit plan qualified
under Section 401(a) of the Internal Revenue Code of 1986, as amended (the
“Code”) (any such plan hereinafter referred to as a “Qualified Plan”), the
Accrued Obligations described in clauses (a), (b), (d) and (e) above shall be
paid to Bergman’s estate or designated beneficiaries, as the case may be, in a
lump sum (to the extent such obligations are able to be paid in a lump sum,
under the terms of the plan for which such obligation arose) in cash within 15
business days after the date of Bergman’s death, and, otherwise, in accordance
with the terms of the applicable plan or applicable law. The Accrued Obligation
described in clause (c) above shall be paid in a lump sum to Bergman’s estate or
designated beneficiaries, as the case may be, at the time specified in the last
sentence of Section 2.2. Nothing in this Section 5.1 shall be deemed to affect
the right of Bergman’s spouse to receive the applicable benefits referred to in
Section 3.1.
     5.2 COMPANY TERMINATION FOR CAUSE; RESIGNATION OTHER THAN FOR GOOD REASON;
BERGMAN NON-RENEWAL. If Bergman’s employment hereunder is terminated by the
Company for Cause, by Bergman voluntarily pursuant to Section 4.1(c)(ii), or by
Bergman by non-renewal pursuant to Section 1.2, the Company shall have no
further obligation to Bergman under this Agreement, except that, unless
otherwise required by any Qualified Plan, Bergman shall be paid all Accrued
Obligations to the date of termination (other than the obligations specified in
clauses (b) and (c) of Section 5.1) in a lump sum (to the extent such
obligations are able to be paid, under the terms of the plan for which such
obligation arose, in a lump sum) in cash within 15 business days after the date
of termination, and, otherwise, in accordance with the terms of the applicable
plan or applicable law. Bergman shall not be entitled to receive the amounts
specified in clauses (b) and (c) of Section 5.1. Nothing in this Section 5.2
shall be deemed to affect the right of Bergman or his spouse, as applicable, to
receive the applicable benefits referred to in Sections 3.1, 3.3 and 5.5, unless
Bergman’s employment has been terminated by the Company for Cause.
     5.3 COMPANY TERMINATION WITHOUT CAUSE OR DUE TO DISABILITY; RESIGNATION
FOLLOWING GOOD REASON; COMPANY NON-RENEWAL. Subject to Section 5.4(c), if
Bergman’s employment hereunder is terminated due to Disability pursuant to
Section 4.2 or by the Company without Cause, or by Bergman for Good Reason
pursuant to Section 4.1(c)(i) above, or if the Company at any time chooses not
to extend or not to continue to extend the Employment Period, in each case prior
to the occurrence of a Change in Control, the Company shall have no further
obligation to Bergman under this Agreement except that:
          (a) Unless otherwise required by any Qualified Plan, Bergman shall be
paid the Accrued Obligations to the date of termination (other than the
obligations specified in clauses (b) and (c) of Section 5.1) in a lump sum (to
the extent such obligations are able to be paid in a lump sum, under the terms
of the plan for which such

7



--------------------------------------------------------------------------------



 



obligation arose) in cash within 15 business days after the date of termination,
and, otherwise, in accordance with the terms of the applicable plan or
applicable law; provided, that the obligations specified in clauses (b) and
(c) of Section 5.1 shall be paid in a lump sum in cash at the time specified in
the last sentence of Section 2.2.
          (b) Bergman shall be paid, as severance pay, on the day immediately
following the six-month anniversary of his date of termination:

  (i)   in a lump sum in cash, an amount equal to 200% of Bergman’s then annual
Base Salary plus, in a lump sum in cash, an amount equal to 200% of Bergman’s
average annual Incentive Compensation recommended by the Compensation Committee
to be paid or payable with respect to the immediately preceding three fiscal
years of the Company ending prior to the date of termination; and     (ii)   in
a lump sum in cash, an amount equal to the Make-Up Pension Payment (as defined
below). For purposes of this Agreement, the “Make-Up Pension Payment” shall mean
with respect to each “pension plan” (as such term is defined in Section 3(2)(A)
of the Employee Retirement Income Security Act of 1974, as amended) of the
Company (or its subsidiaries) in which Bergman participated or had a benefit
under at the date of termination, the value of the excess of (A) the fully
vested value of the benefit to him under such plan, assuming additional credit
for service for all purposes under such plan for the period from the date of
termination through the Employment Expiration Date (the “Remaining Term”),
continuation of Bergman’s Base Salary for the Remaining Term, and that there are
no earnings on plan funds in defined contribution type plans for any period
after the date of termination, over (B) Bergman’s vested accrued benefits
pursuant to the provisions of each respective plan on the date of termination.
(For purposes of calculating the Make-Up Pension Payment, the value of the
excess shall be calculated using a discount rate equal to the applicable federal
rate (as defined in Code Section 1274) in effect on the date of termination of
employment and no other actuarial assumptions). Notwithstanding the foregoing,
for purposes of any termination of employment occurring during the Employment
Period, the “Remaining Term” under this clause (ii) shall mean the period from
the date of termination through the immediately succeeding December 31.

8



--------------------------------------------------------------------------------



 



          (c) Nothing in this Section 5.3 shall be deemed to affect the right of
Bergman or his spouse, as applicable, to receive the applicable benefits
referred to in Sections 3.1, 3.3 and 5.5.
          (d) With respect to an amount due to Bergman pursuant to
Section 5.3(b)(i), the Company shall be entitled to a credit against such amount
with regard to the amount, if any, payable to Bergman for such period under any
disability plan of the Company.
     5.4 TERMINATION OF EXECUTIVE IN CONNECTION WITH A CHANGE IN CONTROL. If
Bergman’s employment is terminated by the Company without Cause or by Bergman
for Good Reason pursuant to Section 4.1(c)(i) within two years following a
Change in Control, the Company shall have no further obligation to Bergman under
this Agreement except that:
          (a) Unless otherwise required by any Qualified Plan, Bergman shall be
paid all Accrued Obligations (other than the obligations specified in clauses
(b) and (c) of Section 5.1) to the date of termination in a lump sum (to the
extent such obligations are able to be paid in a lump sum, under the terms of
the plan for which such obligation arose) in cash within 15 business days after
the date of termination and, otherwise, in accordance with the terms of the
applicable plan or applicable law; provided, that the obligations specified in
clauses (b) and (c) of Section 5.1 shall be paid in a lump sum in cash at the
time specified in the last sentence of Section 2.2.
          (b) Bergman shall be paid, as severance pay, on the day immediately
following the six-month anniversary of his date of termination:

  (i)   in a lump sum in cash, an amount equal to 300% of Bergman’s then annual
Base Salary plus, in a lump sum in cash, an amount equal to 300% of Bergman’s
annual Incentive Compensation recommended by the Compensation Committee to be
paid or payable with respect to whichever of the immediately preceding two
fiscal years of the Company ending prior to the date of termination was higher;
and     (ii)   in a lump sum in cash, an amount equal to the Make-Up Pension
Payment (as defined above).

          (c) In the event Bergman’s employment is terminated by the Company
without Cause (i) within 90 days prior to the occurrence of a Change in Control,
or (ii) after the first public announcement of the pendency of a Change in
Control (but on or prior to a Change in Control), Bergman shall be paid, as
additional severance pay, on the day immediately following the later of the
six-month anniversary of his date of termination and the date of the occurrence
of the Change in Control, a lump sum cash amount equal to the sum of:

9



--------------------------------------------------------------------------------



 



  (i)   the excess, if any, of (A) 300% of Bergman’s annual Base Salary at the
rate in effect immediately preceding such termination of employment, plus 300%
of Bergman’s annual Incentive Compensation recommended by the Compensation
Committee to be paid or payable with respect to whichever of the immediately
preceding two fiscal years of the Company ending prior to the date of
termination was higher, over (B) the amount paid or payable to Bergman pursuant
to Section 5.3(b)(i) (whether or not such amount has then been paid); and    
(ii)   the excess, if any, of (A) the aggregate per share cash consideration,
and the fair market value on such date of the aggregate per share non-cash
consideration, paid or payable to the Company’s common stockholders in the
transaction which is the basis for the Change in Control, (or if no such
consideration was then payable, the last trading price of the Company’s common
stock on the day immediately preceding the date of the event that resulted in
the occurrence of the Change in Control), over (B) the strike price per share
that would have been required to be paid in order to exercise each tranche of
unvested options that expired at the time of Bergman’s prior termination of
employment, times the number of shares of Common Stock covered by each such
tranche (such calculation to be performed separately for each tranche with a
different strike price, and the aggregate amounts so calculated being the amount
required to be paid under this clause (ii)).

The amounts provided for under this Section 5.4(c) are in addition to, and not
in lieu of, the amounts provided for under Section 5.3.
          (d) Nothing in this Section 5.4 shall be deemed to affect the right of
Bergman or his spouse, as applicable, to receive the applicable benefits
referred to in Sections 3.1, 3.3 and 5.5.
          (e) In the event that Bergman shall become entitled to the payments
and/or benefits provided by this Section 5.4 or any other amounts (whether
pursuant to the terms of this Agreement, including Section 5.3, or any other
plan, arrangement or agreement with the Company) (collectively the “Company
Payments”) and such Company Payments will be subject to the tax (the “Excise
Tax”) imposed by Section 4999 of the Code (or any similar tax that may hereafter
be imposed), then the Company Payments shall be either (A) delivered in full or
(B) delivered as to such lesser extent, as would result in no portion of such
amounts being subject to the Excise Tax, whichever of the foregoing results in
the receipt by Bergman on a net after-tax basis of the greatest amount,
notwithstanding that all of some of the amounts may be taxable under Code
Section 4999. If a reduction is to occur pursuant to clause (B) of the prior

10



--------------------------------------------------------------------------------



 



sentence,unless an alternative election is permitted by, and does not result in
taxation under, Code Section 409A and timely elected by Bergman, the Company
Payments shall be cutback to an amount that would not give rise to any Excise
Tax by reducing payments and benefits in the following order: (1) accelerated
vesting of restricted stock awards, to the extent applicable; (2) accelerated
vesting of stock options, to the extent applicable; (3) payments under
Section 5.4(b)(i) or 5.4(c)(i) hereof, as applicable; (4) payments under Section
5.4(b)(ii) hereof, if applicable; and (5) continued health insurance under
Section 3.1 hereof.
          (f) For purposes of determining whether any of the Company Payments
will be subject to the Excise Tax and the amount of such Excise Tax, (i) the
Company Payments shall be treated as “parachute payments” within the meaning of
Section 280G(b)(2) of the Code, and all “parachute payments” in excess of the
“base amount” (as defined under Section 280G(b)(3) of the Code) shall be treated
as subject to the Excise Tax, unless and except to the extent that, in the
written opinion (at the substantial authority level) of the Company’s
independent certified public accountants appointed prior to any change in
ownership (as defined under Section 280G(b)(2) of the Code) or tax counsel
selected by such accountants (the “Accountants”) such Company Payments (in whole
or in part) either do not constitute “parachute payments,” represent reasonable
compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code in excess of the “base amount” or are otherwise
not subject to the Excise Tax, and (ii) the value of any non-cash benefits or
any deferred payment or benefit shall be determined by the Accountants in
accordance with the principles of Section 280G of the Code.
          (g) For purposes of determining whether clause (A) or clause (B) of
Section 5.4(e) applies to the amount of the Company Payments, Bergman’s actual
marginal rate of federal income taxation in the calendar year in which the
Company Payments are to paid shall be used and the actual marginal rate of
taxation in the state and locality of Bergman’s residence for the calendar year
in which the Company Payments are to be made shall be used, net of the maximum
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes if paid in such year, after taking into account the
limitation on the deductibility of itemized deductions, including such state and
local taxes under Section 68 of the Code.
     5.5 OFFICE SUPPORT. If Bergman’s employment hereunder is terminated by the
Company without Cause (as defined in Section 4.3), by the Company choosing not
to extend the Employment Period, upon Bergman’s Disability, by Bergman for Good
Reason pursuant to Section 4.1(c)(i), or by Bergman voluntarily pursuant to
Section 4.1(c)(ii), prior to the occurrence of a Change in Control, then the
Company (i) shall provide Bergman, at the Company’s cost, an office comparable
to that used by him prior to his termination and related office support
(including making available the services of one executive assistant) until the
last day of the second calendar year following the calendar year in which
Bergman’s date of termination occurs and (ii) shall pay on the second
anniversary of Bergman’s date of termination a lump sum in cash equal to the
value of the office and related office support specified above (including the
costs of one executive assistant) for the period from the last day of the second
calendar year following the calendar year on which date of termination occurs
until the third

11



--------------------------------------------------------------------------------



 



anniversary of his date of termination. If Bergman’s employment hereunder has
been terminated by the Company choosing not to extend the Employment Period,
upon Bergman’s Disability, by Bergman for Good Reason pursuant to
Section 4.l(c)(i), or by Bergman voluntarily pursuant to Section 4.1(c)(ii), on
or after the occurrence of a Change in Control, the Company (i) shall provide
Bergman such office and related office support (including making available the
services of one executive assistant) until the last day of the second calendar
year following the calendar year in which Bergman’s date of termination occurs
and (ii) shall pay on the second anniversary of Bergman’s date of termination a
lump sum in cash equal to the value of the office and related office support
specified above (including the costs of one executive assistant) for the period
from the last day of the second calendar year following the calendar year on
which date of termination occurs until the fourth anniversary of his date of
termination.
     5.6 VESTING OF OPTIONS, ETC. Notwithstanding anything to the contrary in
any other agreement between the Company and Bergman, upon the occurrence of a
“Change in Control” as such term is defined in Section 4.1, any and all options
held by Bergman (or his assignees, if assignment is permissible) to purchase
Company capital stock, to the extent not theretofore vested, shall be fully
vested and, with respect to any and all shares of stock theretofore issued to
Bergman bearing restrictions on transfer imposed by the Company, such
restrictions shall thereupon lapse.
     6. CONFIDENTIAL INFORMATION, NON-COMPETITION, ETC.
          (a) (i) Both during and after the Employment Period, Bergman shall
hold in a fiduciary capacity for the benefit of the Company and shall not,
without the prior written consent of the Company, communicate or divulge (other
than in the regular course of the Company’s business), to anyone other than the
Company, its subsidiaries and those designated by it, any confidential or
proprietary information, knowledge or data relating to the Company or any of its
subsidiaries, or to any of their respective businesses, obtained by Bergman
before or during the Employment Period except to the extent (A) disclosure is
made during the Employment Period by Bergman in the course of his duties
hereunder and Bergman reasonably determines in good faith that it is in the best
interest of the Company to do so, (B) Bergman is compelled pursuant to an order
of a court or other body having jurisdiction over such matter to do so (in which
case the Company shall be given prompt written notice of such intention to
divulge not less than five days prior to such disclosure or such shorter period
as the circumstances may reasonably require) or (C) such information, knowledge
or data is or becomes public knowledge or is or becomes generally known within
the Company’s industry other than through improper disclosure by Bergman.

  (ii)   Bergman acknowledges and agrees that the whole interest in any
invention, improvement, confidential information, copyright, design, plan,
drawing or data, including all worldwide rights to copyrights or any other
intellectual property rights (collectively, the “Rights”) arising out of or
resulting from Bergman’s performance of his duties during the Employment Period
shall be the sole and exclusive property of the Company. Bergman undertakes (at
the

12



--------------------------------------------------------------------------------



 



      expense of the Company) to execute any document or do any reasonably
necessary act to enable the Company to obtain or to assist the Company in
obtaining any Rights. Bergman hereby irrevocably appoints the Company to be his
attorney-in-fact to execute in his name and on his behalf any instrument
required and take any actions reasonably necessary for the purpose of giving to
the Company the full benefit of the provisions of this subsection; provided,
however, that the Company shall notify Bergman prior to executing any such
instruments or taking any such actions.

          (b) Bergman will not (other than on behalf of the Company) directly or
indirectly, during the Employment Period and thereafter until the end of the
“Restricted Period,” as an individual proprietor, partner, stockholder, officer,
employee, director, joint venturer, investor, lender, or in any other capacity
whatsoever (other than as the holder of not more than one percent (1%) of the
total outstanding stock of a publicly held company other than Schein
Pharmaceutical, Inc., (x) engage in any activity competitive with a material
segment of the business of the Company, or (y) recruit, solicit or induce any
employee or employees of the Company (other than his personal administrative
assistant) to terminate their employment with, or otherwise cease their
relationship with, the Company. The “Restricted Period” shall end (A) one year
after termination of employment if termination is due to a termination by the
Company without Cause, by Bergman for Good Reason pursuant to Section 4.1(c)(i),
or because of Bergman’s Disability (such one-year period may be extended for an
additional year at the Company’s option; provided, however, that upon making
such election which shall be made no less than 180 days prior to the expiration
of such one-year period, the Company shall pay Bergman on the day immediately
following the six-month anniversary of his date of termination, a lump sum cash
amount equal to 100% of his Base Salary (as of the date of such termination)),
or (B) upon the later of the second anniversary of the expiration of the
Employment Period and the Employment Expiration Date, if such termination is due
to a termination by the Company for Cause or by Bergman voluntarily pursuant to
Section 4.1(c)(ii).
          (c) If any restriction set forth in Section 6(b) is found by any court
of competent jurisdiction or arbitrator to be unenforceable because it extends
for too long a period of time or over too great a range of activities or in too
broad a geographic area, it shall be interpreted to extend only over the maximum
period of time, range of activities or geographic area as to which it may be
enforceable.
          (d) The restrictions contained in Sections 6(a) and (b) are necessary
for the protection of the business and goodwill of the Company and are
considered by Bergman to be reasonable to such purpose. Bergman acknowledges and
agrees that money damages would not adequately compensate the Company for any
breach of Sections 6(a) or 6(b) and will cause the Company substantial and
irreparable damage and therefore, in the event of any such breach, in addition
to such other remedies which may be available, the Company shall have the right
to seek specific performance and injunctive relief.

13



--------------------------------------------------------------------------------



 



     7. NO MITIGATION; NO SET-OFF
     The Company agrees that if Bergman’s employment with the Company is
terminated prior to the Employment Expiration Date for any reason whatsoever,
Bergman is not required to seek other employment or to attempt in any way to
reduce any amounts payable to Bergman by the Company pursuant to this Agreement.
Further, the amount of any payment provided for in this Agreement shall not be
reduced by any compensation earned by Bergman as the result of employment by
another employer or otherwise; and the amount of any benefit provided for in
this Agreement (other than the health and medical benefits to the extent
provided for in Section 3.1) shall not be reduced by any benefit provided to
Bergman as the result of employment by another employer or otherwise. The
Company’s obligations to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, or other similar right which the Company may
have against Bergman.
     8. LEGAL FEES
     If the Company fails to timely make any payment due hereunder and Bergman
seeks to collect such amounts or negotiate a settlement, and either (i) reaches
a settlement for any part or all of the payments provided for hereunder, or
(ii) successfully enforces the terms of this Agreement, through litigation or
arbitration, by or through a lawyer, the Company shall advance all reasonable
costs of such collection or enforcement, including reasonable legal fees and
disbursements and other fees and expenses which Bergman may incur, promptly
after submission of documentation reasonably acceptable to the Company in
respect of such costs and expenses. All amounts paid by the Company shall
promptly be refunded to the Company if and when a court of competent
jurisdiction finds that the Company is entitled to have such sums refunded or if
a settlement is reached which is insubstantial compared to the damages that were
requested. The Company shall pay or reimburse Bergman for all reasonable legal
fees incurred by him in connection with the negotiation and execution of this
Agreement; provided that such payment or reimbursement shall be paid promptly
and in no event later than the later of (i) the 15th day of the third month
following the end of the calendar year in which the legal fees are incurred or
(ii) the 15th day of the third month following the end of the fiscal year in
which the legal fees are incurred.
     9. SUCCESSORS; BINDING AGREEMENT
          (a) Unless otherwise resulting by operation of law, the Company shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company to expressly assume and agree in writing to perform this
Agreement in the same manner, and to the same extent that the Company would be
required to perform it if no such transaction had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

14



--------------------------------------------------------------------------------



 



          (b) The Company may not assign this Agreement except in connection
with, and to the acquiror of, all or substantially all of the business or assets
of the Company, provided such acquiror expressly assumes and agrees in writing
to perform this Agreement as provided in Section 9(a).
          (c) This Agreement shall inure to the benefit of and be enforceable by
Bergman and his personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees; provided, however, that
this Agreement may not be assigned by Bergman.
          (d) The parties agree that, in addition to the persons or entities
referred to in Section 9(c) above, who shall be third party beneficiaries of the
entire Agreement in the event of Bergman’s death or Disability, Bergman’s spouse
is a third party beneficiary of Section 3.1 and, to the extent that the events
described therein would cause her to be entitled to the benefit of rights
granted to her under Section 3.1, or any provision of Section 5, she shall have
the right to enforce such provisions as fully as if she were a party to this
Agreement.
     10. MISCELLANEOUS
          (a) Any notices or other communications required or permitted to be
given hereunder shall be in writing and shall be deemed to have been duly made,
given or received when hand-delivered, one business day after being transmitted
by telecopier (confirmed by mail) or sent by overnight courier against receipt,
or five days after being mailed by registered or certified mail, postage
prepaid, return receipt requested, to the party to whom such communication is
given at the address set forth below, which address may be changed by notice
given in accordance with this Section:
          If to the Company:
Henry Schein, Inc.
135 Duryea Road
Melville, New York 11747
Attention: Corporate Secretary
          If to Bergman:
Stanley M. Bergman
c/o Henry Schein, Inc.
135 Duryea Road
Melville, New York 11747

15



--------------------------------------------------------------------------------



 



          (b) If any provision of this Agreement shall be held by court of
competent jurisdiction to be illegal, invalid or unenforceable, including,
without limitation, under any provision of the Sarbanes-Oxley Act of 2002, as
amended from time to time, such provision shall be construed and enforced as if
it had been more narrowly drawn so as not to be illegal, invalid or
unenforceable and such illegality, invalidity or unenforceability shall have no
effect upon and shall not impair the enforceability of any other provision of
this Agreement.
          (c) No provision of this Agreement may be modified, waived or
discharged except by a waiver, modification or discharge in writing signed by
Bergman and such officer as may be designated by the Board of Directors. No
waiver by either party hereto at any time of any breach by the other party
hereto of, or in compliance with, any condition or provision of this Agreement
to be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the time or at any prior or subsequent
time. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter have been made by either party which are not
expressly set forth in this Agreement.
          (d) This Agreement represents the entire agreement of the parties and
shall supersede any and all previous contracts, arrangements or understandings
between the Company and Bergman with respect to the subject matter, including,
without limitation, as of the effective date of this Agreement, the Prior
Agreement.
          (e) This Agreement shall be construed, interpreted, and governed in
accordance with the laws of the State of New York, without reference to rules
relating to conflicts of law.
          (f) The section headings herein are for the purpose of convenience
only and are not intended to define or limit the contents of any section.
          (g) The parties may sign this Agreement in counterparts, all of which
shall be considered one and the same instrument.
          (h) It is intended that the provisions of this Agreement comply with,
or be exempt from, Section 409A of the Code and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”), and all provisions of
this Agreement (or of any award of compensation, including equity compensation
or benefits) shall be construed in a manner consistent with the requirements for
avoiding taxes or penalties under Code Section 409A. Notwithstanding the
foregoing, the Company does not guarantee any particular tax treatment and the
Company shall have no liability with regard to any failure to comply with Code
Section 409A. A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits, which are subject to Code Section 409A, upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Code Section 409A (and the guidance issued
thereunder) and, for purposes of any such provision of this Agreement,

16



--------------------------------------------------------------------------------



 



references to a “resignation,” “termination,” “termination of employment,”
“retirement” or like terms shall mean separation from service.
          (i) Notwithstanding anything herein to the contrary, Bergman agrees
that incentive compensation, as defined under of the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010 and such regulations as are
promulgated thereunder from time to time (“Dodd-Frank”), payable to Bergman
under the Company’s bonus plans, this Agreement or any other plan, arrangement
or program established or maintained by the Company shall be subject to any
clawback policy adopted or implemented by the Company in respect of Dodd-Frank,
or in respect of any other applicable law or regulation.
     IN WITNESS WHEREOF, the parties hereto have set their hands as of the day
and year first above written.

            HENRY SCHEIN, INC.
      By:   /s/ Gerald A. Benjamin       Authorized Officer                     
By:   /s/ Stanley M. Bergman         STANLEY M. BERGMAN             

17